Callahan, J.
(dissenting). I think that the arbitrator exceeded his authority and that his award was properly modi*106fied. The provisions for arbitration found in the first or maintenance agreement were not general, but were confined by its terms to disputes arising under said agreement. The second agreement relating to tax refunds contained no provision for arbitration, nor did it incorporate the provisions of the first. The second contract did provide that if the wife was entitled to receive income tax refunds and the same were not paid over by her to the husband by reason of any act or omission on the part of the wife, the husband would be entitled to a credit in the amount of such refund against any payments due under the maintenance agreement. But the offset applied by the arbitrator here was not a credit for refunds collected by the wife. He purported to award damages for a refusal by the wife to execute documents applying for refunds. Under the circumstances the wife was entitled to a judicial determination as to whether she had breached the second agreement, for she had not stipulated to arbitrate any such claim. The fact that the husband might assert the foregoing claim for damages in an action would merely establish that such a claim could be the subject of an arbitration proceeding. It does not establish, however, that there was an agreement to arbitrate it. There can be no arbitration in the absence of an agreement. Accordingly, I vote to affirm the order appealed from.
Peck, P. J., (xlennon and Cohn, JJ., concur in Per Curiam opinion; Callahan, J., dissents and votes to affirm in an opinion in which Does, J., concurs.
Judgment and order reversed, with costs to the appellant and the motion to modify the arbitrator’s award denied and the award as rendered confirmed. Settle order on notice.